Title: To George Washington from Timothy Pickering, 16 May 1795
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            War Office May 16. 1795.
          
          The inclosed letter from Governor St Clair was received yesterday by post. The proposed visit of the Chiefs of the Sioux, Puans &c. will be postponed of course, at least for one year— unless they come forward without an invitation or consent. Were it otherwise, I should doubt the expediency of the visit. All the means of attaching those numerous Indian nations to the United States it would seem to me better to have suspended until we get possessed of the Western posts: for they would naturally increase the efforts of the British to retain them in their interest, and perhaps prove a concealed motive for procrastinating the delivery of the posts. When that delivery takes place, they may be satisfied with a visit to the principal officer of the United States at Detroit or Michilimackanac; and then too the intercourse by trade may, advantageously commence.
          
          
          
          
          These ideas, as they have immediately occurred, are respectfully submitted to the President of the United States.
          
            Timothy Pickering
          
        